Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 02, 2020

The Court of Appeals hereby passes the following order:

A20A0983. DEBORAH L. BEACHAM v. CHARLES WAYNE BEACHAM.

      Deborah L. Beacham filed, in the Superior Court of Cobb County, a petition
for modification of child custody and child support and application for citation of
contempt and petition for protective order against her ex-husband, Charles Wayne
Beacham. The trial court dismissed the action, concluding that the issues had already
been adjudicated by the Superior Court of Fulton County or in a prior proceeding in
Cobb County. Deborah then filed this appeal. The trial court’s order, however, is not
subject to direct appeal.
      Appeals from orders in domestic relations must be pursued by discretionary
application. See OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals
procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d
265) (1991). Although OCGA § 5-6-34 (a) (11) permits a direct appeal from child
custody rulings issued in child custody cases, the order on appeal in this case does not
involve a custody ruling and thus may not be appealed directly. See Voyles v. Voyles,
301 Ga. 44, 47 (799 SE2d 160) (2017). Deborah’s failure to follow the discretionary
appeal procedure deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/02/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.